Exhibit 10.3
AMENDMENT
THIS AMENDMENT (“Amendment”) dated the 22nd day of November, 2010, amends the
Transportation Agreement dated as of July 31, 2006 (the “Agreement”) between The
United States Postal Service (“USPS”) and Federal Express Corporation (“FedEx”).
Preamble
WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);
WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:
1. Commencing on December 7, 2010, and ending on December 22, 2010, with an
optional day December 23. Execution of the optional day will be determined by
the USPS on December 22, 2010. USPS desires to utilize FedEx ULDs for its peak
charter operations and FedEx agrees to provide such ULDs based on the schedule
and list of charges outlined in Attachment 1. USPS agrees to pay the ULD charges
based on the presumption that two charters will operate during this period from
Memphis, TN to ANC, SJU and HNL. At the end of charter operations, one ULD set
per market will be returned to the MEM Hub or a location within the United
States agreed upon by USPS and FedEx.
2. All capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Agreement.
3. Except as amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all respects.
IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of November 22, 2010.

                THE UNITED STATES POSTAL SERVICE
      By:   /s/ GREGORY BAYNE         Title:   Purchasing & Supply Chain
Specialist,            Contracting Officer            FEDERAL EXPRESS
CORPORATION
      By:   /s/ PAUL J. HERRON         Title:   VP, Postal Transportation
Management   

 

 



--------------------------------------------------------------------------------



 



Attachment 1
[ * ]

         
Total AMJs for the Period
    [ * ]  
Total LD3s for the Period
    [ * ]  
Optional Days AMJ
    [ * ]  
Optional Days LD3s
    [ * ]  

[ * ]
ULD Charges for Period

              ULD Type   AMJ   LD3    
Amount of containers
  [ * ]   [ * ]    
Charge per ULD
  [ * ]   [ * ]    
Total Charges Per ULD type
  [ * ]   [ * ]    
Optional Day
  [ * ]   [ * ]    
Total Charges (w/o Optional Day)
          [ * ]
Total Charges (w/ Optional Day)
          [ * ]

Assumptions:

      1.  
747 Aircraft are used for the charter operations. Each aircraft carries [ * ]
and [ * ]
  2.  
Each location requires 2 sets of ULDs, one set for the ULDs in transit and
another set at the origin to build the next dispatch.
  3.  
Two sets of ULDs per aircraft, [ * ] and [ * ], are the amount of containers
charged per day.
  4.  
[ * ] from [ * ]. [ * ] from [ * ]. [ * ] from [ * ].
  5.  
The amount of ULDs charged is based on [ * ], [ * ], and [ * ] as outlined above
  6.  
The rate per ULD type is: AMJ — [ * ] and LD3s — [ * ].
  7.  
If optional day is exercised, the same rates will apply.
  8.  
Charges for the optional day are based on [ * ]. If [ * ], additional rates will
apply. The rates are set out in 6. above.
  *  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

 